           Case 2:99-cv-01985-CMR Document 47 Filed 01/31/19 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA
     ......                                                                                           :
~             4        I

    LA.kRY BELL .                 .-
                                                                                               • fl
                                                                                                      .    'T


                                                                                                          ..."
                           Petitioner,
                  v.
                                                                .
                                                                CIVIL ACTION NO. 99-1985
    DAVID H. LARKINS, et al.
                                            '\~j
                                             J -
                                                 l ~l)'
                                                    ..})
                           Respondents.
----------------,J!-"i...,--.,·i-1                      i:,19
                                          ;~,i~i];'QIM)E~:I:\   ft


                                         JY..--~~-~=   ~u~).(t;~,\
         AND NOW, this 31st day of January 2019, upon consideration of Petitioner's Motion for

Leave to Proceed In Forma Pauperis [Doc. No. 44], it is hereby ORDERED that the Motion is

DENIED WITHOGT PREJUDICE. Petitioner must file a certified account statement showing

all receipts, expenditures, and balances during the last six months in his institutional account no

later than February 28, 2019, and upon receipt the Court will consider the motion again.

         It is so ORDERED.

                                                           BY THE COURT:



                                                                                          I




       ENT'D FEB O1 2019
